DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 3/8/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 10, 18-23 and 25-28 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smets et al. (US 2008/0200359), Haught et al. (US 2002/0068014), Chisholm et al. (US 2011/0171279), Raman et al. (WO 2011085067), Ananthapadmanabhan et al. (US Patent 6, 045, 817), Khalil et al. “Synergy between Polyethylenimine and Different Families of antibiotics against a Resistant Clinical Isolate of Pseudomonas aeruginosa”, Kolari et al. (US 2015/0351389), Williams et al. (EP 2478149B1),  Gosselink (CA1210009A) and Dickson et al. (US Patent 3,301,783 as evidenced by Li et al. (US patent 8722154).
Smets et al. (US 2008/0200359) (Smets et al.) disclose aqueous compositions containing at least 57 % by weight water (59.357), a benefit delivery agent (2 %) and a polyethylenimine (.10% or 1000 ppm) (Example 10 ingredients- HDL 3, HDL4, HDL5 and HDL6). The benefit agent can be selected from antimicrobials. The compositions can comprise a surfactant such as nonionic/cationic/anionic/amphoteric and present in amounts from 5 to about 99.9% the cleansing compositions (paras 0039 and 0059). HDL4 discloses 2 % benefit agent and .10 (1000 ppm) polyethylenimine. Thus, the polyamine is .001 to 1000 parts by weight the benefit agent (.05). Glutaraldehyde is present in respect to the polyethylenimine  but not % as currently amended (Example DHL5).  However, the benefit agent meets all the limitations of claim 1 to the polyethyleneimine (HDL6). The polyethyleneimine can very clearly be varied in ppm (.01 % or 100 ppm % to .20 % or 2000 ppm. Example HDL 6 discloses surfactants present from 3.5-80 % (see for Example alkyl ether sulfate). The benefit agent is present at 0.8 % and the polyethyleneimine is present at 0.05 % (500 ppm). The composition comprises 1 part by weight of the antimicrobial agent to 0.01 to 1 parts by weight of the polyethyleneimine (i.e., 16 times more antimicrobial or a ratio of 0.0625 to 1).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Smets et al. disclose the formulation are used for consumer product which encompasses fabric and home care, and cosmetics (para 0006). The polyamine may comprise Lupasol G35 (para 35). Lupasol G35 is a branched polyethylenimine compound. Surfactants include Alkyl ether sulphate (Example 10). Smets et al. disclose hydrogenated castor oil (i.e., hydrotropic agents) (Example 10) and inclusion of hydrophilic materials (para 0039). The compositions may be in form of solutions (para 0041). Smets et al. disclose the benefit agent delivery composition comprises a cross-linker at a concentration similar to the equivalence of the polymeric material (para 0033). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Smets et al. discloses formulations with benefit agents (antimicrobials) and polyethylenimine that overlap with the recited range (for example HDL6). Lupasol G35 has a molecular weight of 2000 as evidenced by Li et al. (US patent 8722154 in col. 4, lines 25-30).
Smets et al. does not disclose the polyethylenimine is selected from polycationic polymers having charge density of 5-25 meq/g as measured by pH 4 to 5 however, Chisholm et al. (US 2011/0171279) (hereinafter Chisholm et al.) disclose antimicrobial or biocide compositions that contain a polyethylenimine biocide (abstract, paras 0003 and 0008). Chisholm et al. disclose polyethylenimine biocides are effective at inhibiting the growth of many microorganisms (para 0009). The polyethylenimine may be linear, branched or dendritic (para 0011). Biocidal polymers of the invention may be incorporated into compositions comprising additional biocides (para 0014). The molecular weight can be 600 or 10000 (paras 0025, 0049 and table 8). This means that the average would be the molecular weight because all are that molecular weight. The formulations can contain water (see Examples more particularly Example 13). Chisholm et al. disclose branched polyethylenimine and disclose the formula of claim 9 where n ranges from 10 to 100000 (see abstract and claim 1). Water is present in amount of at least 57 wt % relative to the composition (see Examples, specifically Example 13). The composition can contain surface active agents (i.e., surfactants) from .001 to 80 % by weight relative to the total weight of the composition (Example 13) (see PEG-100 stearate surfactant).
Chisholm et al. disclose inclusion of additional biocides but does not recite the biocide is selected from the group consisting of 2-bromo-2 nitropropane 1, 3 diol (Bronopol),  however, Chisholm et al. recognizes PEI polymers as biocidal. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Thus, one skilled in the art would be motivated to combine a PEI (known biocide) with a known antimicrobial such as Bronopol for making an antimicrobial composition.
Smets et al. disclose the benefit agents are antimicrobials but does not disclose 2-bromo-2-nitroproane 1,3-diol. 
Haught et al. (US 2002/0068014) (hereinafter Haught et al.) disclose formulations suitable for laundry detergent compositions that include antimicrobial agents include 2-bromo-nitropropane (i.e., Bronopol) and glutaraldehyde (para 0213).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include antimicrobials such as Bronopol as taught by Haught et al. as the antimicrobial benefit agent in Smets. It would have been further obvious to one of ordinary skill in the art to include the polyamine polymers such as branched polyethylenimine homopolymers or polyamine having charge density in range of 5 to 25 meq/g as measured at pH 4 to 5 in view of Chisholm. One would have been motivated to do so to provide for broad spectrum antimicrobial activity and eliminate or prevent the growth of unwanted organisms, for example, to combat the spread of infectious disease in hospitals, mold and mildew on architectural surfaces, biofouling on marine vessels, pathogenic microorganisms in the home, and pathogenic microorganisms in food and consumer products such as laundry detergency (para 0006 Smets and para 0012 of Chisholm).
Smets et al. does not disclose a synergy between the antimicrobial and polyethyleneimine. Although the synergy is not claimed, Applicants argued unexpected results in terms of synergy which is not found persuasive because polyethyleneimine polymers are known to provide antimicrobial synergy with antimicrobial agents. 
This is demonstrated by Raman et al. (WO 2011085067) disclose achieving enhanced control or prevention of growth of gram-negative microorganisms by employing at least one cationic polymer with a desired biocide (para 0032). The cationic polymers are selected from polyetyleneimine (para 0032). While the desired biocide is BIT, one of ordinary skill in the art would readily appreciate the substitution of one biocide (e.g., bronopol) for the BIT with reasonable expectation of success in synergism with the PEI. This is because as further demonstrated by Khalil et al. “Synergy between Polyethylenimine and Different Families of antibiotics against a Resistant Clinical Isolate of Pseudomonas aeruginosa” (hereinafter Khalil et al.) disclose infections due to resistant Pseudomonas strains could be treated by the use of a synergistic combination of PEI and antimicrobial drugs (abstract). 
Ananthapadmanabhan et al. (US Patent 6, 045, 817) (hereinafter Ananthapadmanabhan et al. disclose antimicrobial compositions which include cationic polymer from 0.05-1 wt. % (abstract) and from about 0.2-5 % of at least one biguanide (antimicrobial compound) (abstract). Lupasol P (0.25 %) and chlorhexidine (2.5 %)are taught (Ex. 4). The example is such that the antimicrobial is 10 times more than the cationic polymer Lupasol. Ananthapadmanabhan et al. disclose that “it has been unexpectedly discovered that the addition of the selected cationic polymer significantly increases the antibacterial effect of the biquanidine active in a pH range higher than that thought to be effective for the antibacterial agent. Thus, not only has a highly effective antibacterial composition been discovered, but the composition may be formulated in pH ranges higher than those taught possible in the art to increase the antibacterial range of the composition”. Ananthapadmanabhan et al. clearly demonstrates synergy between the antimicrobial agent and the cationic polymer which are taught to be polyethyleneimines (i.e., Lupasol). While bronopol is not disclosed, substitution of one known antimicrobial is prima facie obvious to one of ordinary skill in the art as taught in Kolari et al. (US 2015/0351389) both bronopol and biguanides are non-oxidizing biocides (para 0032). One of ordinary skill in the art would have been motivated to substitute one known  non-oxidizing biocide (biguanide) for another (bronopol) with  a reasonable expectation of success for use as an effective biocidal agent. As disclosed by Khalil et al., PEI enhances the bactericidal efficacies of both hydrophilic and hydrophobic antibiotics (compounds). Synergistic effects were shown with both hydrophilic and hydrophobic antibiotics. Khalil et al. disclose “these results indicate that infections due to resistant Pseudomonas strains could be treated by the use of a synergistic combination of PEI and antimicrobial drugs” (abstract). Based on the combined teachings of the prior art,  one of ordinary skill in the art would have had a reasonable expectation of success that PEI would have synergistic effects with antimicrobial agents such as bronopol.  

                
Smets et al. does not teach the polyamine is a polyethylene imine oligomer or polymer grafted with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight polyamine. 
 Williams et al. (EP 2478149B1) (hereinafter Williams et al.) disclose homopolymeric PEIS such as Lupasol (para 0030-0031) and disclose detergent compositions (para 0045). Suitable amine based compounds for use in the freshening composition are modified PEIs, partially alkylated polyethylene polymers, PEIs with hydroxyl groups, 1,5-pentanediamine, 1,6-hexanediamine, 1,3 pentanediamine, 3-dimethylpropanediamine, 1,2-cyclohexanediamine, 1,3-bis(aminomethyl)cyclohexane, tripropylenetetraamine, bis (3-aminopropyl)piperazine, dipropylenetriamine, tris(2-aminoethylamine), tetraethylenepentamine, bishexamethylenetriamine, bis(3-aminopropyl) 1,6 - hexamethylenediamine, 3,3'-diamino-N-methyldipropylamine, 2-methyl-1,5-pentanediamine, N,N,N' ,N' -tetra(2-aminoethyl)ethylenediamine, N,N,N',N'-tetra(3-aminopropyl)-1,4-butanediamine, pentaethylhexamine, 1,3-diamino-2-propyl-tert-butylether, isophorondiamine, 4,4',-diaminodicyclohylmethane, N-methyl-N-(3-aminopropyl)ethanolamine, spermine, spermidine, 1-piperazineethaneamine, 2-(bis(2-aminoethyl)amino)ethanol, ethoxylated N-(tallowalkyl)trimethylene diamines,poly[oxy(methyl-1,2-ethanediyl)], α-(2-aminomethyl-ethoxy)- (= C.A.S No. 9046-10-0); poly[oxy(methyl-1,2-ethanediyl)], α-hydro-)-ω)-(2-aminomethylethoxy)-, ether with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (= C.A.S. No. 39423-51-3); commercially available under the tradename Jeffamines T-403, D-230, D-400, D-2000; 2,2',2"-triaminotriethylamine; 2,2'-diamino-diethylamine; 3,3'-diamino-dipropylamine, 1,3 bis aminoethyl-cyclohexane commercially available from Mitsubishi, and the C12 Sternamines commercially available from Clariant like the C12 Sternamin(propylenamine)n with n=3/4 (para 0033). Partially alkoxylated polyethyleneimine, like polyethyleneimine 80% ethoxylated (para 0032). 80 % ethoxylated polyethylenimine is close to 1:1 ratio which overlaps with the large ratio of claim 24. It would have been prima facie obvious to one of ordinary skill in the art before the intention was made to substitute the PEI of Smets for the malodor PEI such as those recognized in Williams as both are recognized for use in detergent compositions. 
Gosselink (CA1210009A) (hereinafter Gosselink) disclose compositions comprising polyalkyleneimine backbone that are ethoxylated and for use in detergent compositions (abstract). Gosselink discloses that U. S. Patent 3,301,783 to Dickson, et al., issued January 31, 1967, discloses oxyalkylated, acylated, alkylated, carbonylated and olefinated derivatives of polyalkyleneimines, in particular polyethyleneimines (PEIs). For the oxyalkylated derivatives, the alkylene oxide (e.g. ethylene oxide) is reacted with the poly-alkyleneimine in a mole ratio of from 1:1 to 1000:1, and preferably in a ratio of from 1:1 to 200:1. Among the ethoxylated PEIs disclosed are Examples 1-07 and 1-8 formed by condensing 105 and 200 moles, respectively, of ethylene oxide with a 900 M.W. PEI. The degree of ethoxylation calculates out to about 4.5 and about 8 ethoxy groups per reactive site, respectively. See also Examples 27-05 and 27-06 which disclose ethoxylated polypropyleneimines (M.W. 500) which have about 4 and about 8 ethoxy units per reactive site, respectively. Amongst the numerous disclosed uses ofthese polyalkyleneimine derivatives is a teaching that they are useful as detergents, softening agents, and anti-static agents. Dickson et al. (US Patent 3,301,783) disclose depending on the particular application desired, one may combine a large proportion of alkylene present, oxide, particularly ethylene oxide, propylene oxide, a combination or alternate additions of propylene oxide and ethylene oxide, or smaller proportions thereof in relation to polyethyleneimine. Thus, the molar ratio of alkylene oxide to polyethyleneimine can range within wide limits, for example, from a 1:1 mole ratio to a ratio of 1000: 1, or higher, but preferably 1 to 200 (col. 9, lines 74-75 through col. 10, line 20). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).Dickson et al. disclose that the products which are polyalkylenimines have broad spectrum of uses which includes bactericidal, germicidal and antiseptics and for use as detergents (col. 1, lines 34-46 and col. 2, lines 6-18). It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to substitute the PEI of  Smets et al. for those as disclosed in Gosselink and Dickson et al. One would have been motivated to do so as these are recognized as having antimicrobial properties and Smets discloses formulations for use in applications that include detergents as well as the combined teachings of Gosselink and Dickenson. 

5.            Claims 1-2, 10 and 18-19 and 23 and 25-28 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prusiner et al. (US Patent 6, 322, 802), Mukhophadhyay et al. (US 2009/0226384), Chisholm et al. (US 2011/0171279), Gosselink (CA1210009A) and Dickson et al. (US Patent 3,301,783).   Raman et al. (WO 2011085067), Ananthapadmanabhan et al. (US Patent 6, 045, 817) Khalil et al. “Synergy between Polyethylenimine and Different Families of antibiotics against a Resistant Clinical Isolate of Pseudomonas aeruginosa”, Kolari et al. (US 2015/0351389).
Prusiner et al. (US Patent 6, 322, 802) (hereinafter Prusiner et al.) disclose any type of object can be sterilized by combining normal sterilization procedures with the use of polycationic dendrimer which is capable of rendering a conformationally altered protein such as a prion non-infections (see col. 4, lines 56-67). The polycationic dendrimer can be combined with conventional antibacterial and antiviral agents in aqueous or alcohol solutions to produce disinfecting agents or surgical scrubs (bottom col. 4-lines 1-5, col. 5). Branched polycations for use include PEI (col. 5, lines 1-5). An aspect of the invention is that hospitals, operating rooms and devices and equipment within them can be certified prion free (i.e., sterilized) by contacting them with polycationic dendrimers at standard temperatures and pressure (col. 5, lines 27-30). Another aspect of the invention is soaps, surgical scrubs, detergents and the like with polycationic dendrimers (col. 5, lines 35-36). Preferred compositions are in the form of aqueous or alcohol solutions which are comprised of branched polycation, an antibacterial agent, an antifungal and antiviral compound (col. 10, lines 17-30). The cations include polyethyleneimine (col. 10, line62-64). Formulation 8 is merely one example which discloses polycationic dendrimer (disclosed that may be PEI) in an amount of 0.5 % with antimicrobial active benzalkonium chloride at 0.2 %. The PEI is 2.5 times more than the antimicrobial agent. While this is outside the ppm as claimed, the reference is not limited to this one example and the antimicrobial active can be anywhere from 0.001-5% and the polycationic dendrimer from 0.01-5 % (100 ppm-50,000 ppm) (as in Example formulation 7). Formulation 12 disclose benzalkonium chloride from 0.2 % and polycationic dendrimer at 0.01 % ( or 100 ppm) where the antimicrobial is 20 times the PEI or ratio 0.05:1). Water can be 3-98 %. 
                Prusiner et al. does not teach the antimicrobial agent is 2-bromo-2-nitrpropate, 1-3 diol.
                Mukhophadhyay et al. (US 2009/0226384) (hereinafter Mukhopadhyay et al.) disclose antimicrobial compositions and antimicrobial agents include bronopol and benzalkonium chloride (para 0033). It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to substitute one antimicrobial agent for another (i.e., benzalkonium chloride of Prusiner et al. for the bronopol also known as  2-bromo-2 nitropropane).
Prusiner et al.do not disclose the polyethylenimine is selected from polycationic polymers having charge density of 5-25 meq/g as measured by pH 4 to 5 however, Chisholm et al. (US 2011/0171279) (hereinafter Chisholm et al.) disclose antimicrobial or biocide compositions that contain a polyethylenimine biocide (abstract, paras 0003 and 0008). Chisholm et al. disclose polyethylenimine biocides are effective at inhibiting the growth of many microorganisms (para 0009). The polyethylenimine may be linear, branched or dendritic (para 0011). Biocidal polymers of the invention may be incorporated into compositions comprising additional biocides (para 0014). The molecular weight can be 600 or 10000 (paras 0025, 0049 and table 8). This meets that the average would be the molecular weight because all are that molecular weight. The formulations can contain water (see Examples more particularly Example 13). Chisholm et al. disclose branched polyethylenimine and disclose the formula of claim 9 where n ranges from 10 to 100000 (see abstract and claim 1). Water is present in amount of at least 57 wt % relative to the composition (see Examples, specifically Example 13). The composition can contain surface active agents (i.e., surfactants) from .001 to 80 % by weight relative to the total weight of the composition (Example 13) (see PEG-100 stearate surfactant). Chisholm et al. disclose inclusion of additional biocides but does not recite the biocide is selected from the group consisting of 2-bromo-2 nitropropane 1, 3 diol, 2,4 dichlorobenzyl alcohol, glutaraldehyde and 1, 2 ethanedial however, Chisholm et al. recognizes PEI polymers as biocidal. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Thus, one skilled in the art would be motivated to combine a PEI (known biocide) with a known antimicrobial such as Bronopol for making an antimicrobial composition in overlapping amounts.
Prusiner et al. does not teach the polyamine is a polyethylene imine oligomer or polymer grafted with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight polyamine. 
 Gosselink (CA1210009A) (hereinafter Gosselink) disclose compositions comprising polyalkyleneimine backbone that are ethoxylated and for use in detergent compositions (abstract). Gosselink discloses that U. S. Patent 3,301,783 to Dickson, et al., issued January 31, 1967, discloses oxyalkylated, acylated, alkylated, carbonylated and olefinated derivatives of polyalkyleneimines, in particular polyethyleneimines (PEIs). For the oxyalkylated derivatives, the alkylene oxide (e.g. ethylene oxide) is reacted with the poly-alkyleneimine in a mole ratio of from 1:1 to 1000:1, and preferably in a ratio of from 1:1 to 200:1. Among the ethoxylated PEIs disclosed are Examples 1-07 and 1-8 formed by condensing 105 and 200 moles, respectively, of ethylene oxide with a 900 M.W. PEI. The degree of ethoxylation calculates out to about 4.5 and about 8 ethoxy groups per reactive site, respectively. See also Examples 27-05 and 27-06 which disclose ethoxylated polypropyleneimines (M.W. 500) which have about 4 and about 8 ethoxy units per reactive site, respectively. Amongst the numerous disclosed uses ofthese polyalkyleneimine derivatives is a teaching that they are useful as detergents, softening agents, and anti-static agents. Dickson et al. (US Patent 3,301,783) disclose depending on the particular application desired, one may combine a large proportion of alkylene present, oxide, particularly ethylene oxide, propylene oxide, a combination or alternate additions of propylene oxide and ethylene oxide, or smaller proportions thereof in relation to polyethyleneimine. Thus, the molar ratio of alkylene oxide to polyethyleneimine can range within wide limits, for example, from a 1:1 mole ratio to a ratio of 1000: 1, or higher, but preferably 1 to 200 (col. 9, lines 74-75 through col. 10, line 20). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).Dickson et al. disclose that the products which are polyalkylenimines have broad spectrum of uses which includes bactericidal, germicidal and antiseptics and for use as detergents (col. 1, lines 34-46 and col. 2, lines 6-18). It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to substitute the PEI of Prusiner et al. for those as disclosed in Gosselink and Dickson et al. One would have been motivated to do so as these are recognized as having antimicrobial properties and Prusiner discloses formulations for use in applications that include detergents as well as the combined teachings of Gosselink and Dickenson. 
Prusiner et al. does not disclose a synergy between the antimicrobial and polyethyleneimine. Although the synergy is not claimed, Applicants argued unexpected results in terms of synergy which is not found persuasive because polyethyleneimine polymers are known to provide antimicrobial synergy with antimicrobial agents. 
This is demonstrated by Raman et al. (WO 2011085067) disclose achieving enhanced control or prevention of growth of gram-negative microorganisms by employing at least one cationic polymer with a desired biocide (para 0032). The cationic polymers are selected from polyethyleneimine (para 0032). While the desired biocide is BIT, one of ordinary skill in the art would readily appreciate substitution of one biocide (e.g., bronopol) for the BIT with reasonable expectation of success in synergism with the PEI. This is because as further demonstrated by Khalil et al. “Synergy between Polyethyleneimine and Different Families of antibiotics against a Resistant Clinical Isolate of Pseudomonas aeruginosa” (hereinafter Khalil et al.) disclose infections due to resistant Pseudomonas strains could be treated by the use of a synergistic combination of PEI and antimicrobial drugs (abstract). 
Ananthapadmanabhan et al. (US Patent 6, 045, 817) (hereinafter Ananthapadmanabhan et al. disclose antimicrobial compositions which include cationic polymer from 0.05-1 wt. % (abstract) and from about 0.2-5 % of at least one biguanide (antimicrobial compound) (abstract). Lupasol P (0.25 %) and chlorhexidine (2.5 %)are taught (Ex. 4). The example is such that the antimicrobial is 10 times more than the cationic polymer Lupasol. Ananthapadmanabhan et al. disclose that “it has been unexpectedly discovered that the addition of the selected cationic polymer significantly increases the antibacterial effect of the biquanidine active in a pH range higher than that thought to be effective for the antibacterial agent. Thus, not only has a highly effective antibacterial composition been discovered, but the composition may be formulated in pH ranges higher than those taught possible in the art to increase the antibacterial range of the composition”. Ananthapadmanabhan et al. clearly demonstrates synergy between the antimicrobial agent and the cationic polymer which are taught to be polyethyleneimines (i.e., Lupasol). While bronopol is not disclosed, substitution of one known antimicrobial is prima facie obvious to one of ordinary skill in the art as taught in Kolari et al. (US 2015/0351389) both bronopol and biguanides are non-oxidizing biocides (para 0032). One of ordinary skill in the art would have been motivated to substitute one known  non-oxidizing biocide (biguanide) for another (bronopol) with  a reasonable expectation of success for use as an effective biocidal agent. As disclosed by Khalil et al., PEI enhances the bactericidal efficacies of both hydrophilic and hydrophobic antibiotics (compounds). Synergistic effects were shown with both hydrophilic and hydrophobic antibiotics. Khalil et al. disclose “these results indicate that infections due to resistant Pseudomonas strains could be treated by the use of a synergistic combination of PEI and antimicrobial drugs” (abstract). .Based on the combined teachings of the prior art,  of ordinary skill in the art would have had a reasonable expectation of success that PEI would have synergistic effects with antimicrobial agents such as bronopol.  

DOUBLE PATENTING
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10,  18-23 and 25-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18-23, 26-32 and 35 of copending Application No. 16744679.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to compositions containing an antimicrobial and polyamine in specific ratios. The differences being the ‘679 disclose liquid and phenoxyethanol as the antimicrobial however, substitution of one known antimicrobial for another would yield predicable results as both are known for use as antimicrobials. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO ARGUMENTS
7.	 Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
           Applicants argue that Example 1 shows unexpected results with PEI(IV) and that the Ochs Declaration clarifies the relevance of the Example 1 data and corrects typographical errors in original Tables 1 and 2 of the specification. Based on the corrected data, declarant Ochs explained that the recited combination of bronopol and the PEI of part b provide unexpected antimicrobial synergy. Applicants argue that the concentrations tested closely correspond to the lower concentrations recited in the claims. The PEI (IV) concentration of 80 ppm is close to the lower bound in the 10-1000 ppm range and the bronopol of 0.1 % is close to the lower bound in the 0.05-1 % range. Similarly, ratio of 1:0.08 is close to the lower bound in the 1:0.01 to 1:1 range. 
In response, the Examiner respectfully submits that the evidence provided in the Ochs Declaration would appear to constitute new matter as the evidence is not properly supported or enabled at the time of the instantly filed invention There was not express support or implicit or any evidence of inherent support thus is not found persuasive.  An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction however in the instant case this is not a correction of an obvious error as one of ordinary skill in the art would not recognize the existence of the error or the appropriate correction. In the instant case, Applicants are attempting to rewrite Tables 1 and 2 of Example 1 and then rely on the teachings to show that PEI (IV) enhances antimicrobial effect of bronopol. 
In response to the synergy argument, these results are not commensurate in scope with the claims because there is no synergy claimed and further the reduction was for Pseudomonas aeruginosa and Staphylococcus aureus  and the claims are not limited to these strains. The lower endpoints that are claimed have not been shown such as 10 ppm PEI and 0.5 % antimicrobial. Furthermore,  the prior art indicates that there is known synergy between PEI and antimicrobial agents thus the evidence provided stating synergy between PEI and the antimicrobial bronopol would not be an unexpected result given that these polymers are well known in the art to act synergistically with antimicrobial agents. 

CORRESPONDENCE
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615